Case 1:18-cv-23125-RNS Document 227 Entered on FLSD Docket 11/21/2019 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 1:18-CV-23125-RNS

    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY and STATE FARM
    FIRE and CASUALTY COMPANY,

    Plaintiffs,

                    v.

    HEALTH AND WELLNESS SERVICES, INC.,
    BEATRIZ MUSE, LAZARO MUSE, HUGO
    GOLDSTRAJ, MANUEL FRANCO, MEDICAL
    WELLNESS SERVICES, INC., NOEL SANTOS,
    ANGEL CARRASCO, PAIN RELIEF CLINIC OF
    HOMESTEAD, CORP., JESUS LORITES, AND
    JOSE GOMEZ-CORTES,

    Defendants.
                                                             /


         PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS BEATRIZ MUSE,
        LAZARO MUSE, NOEL SANTOS, AND MEDICAL WELLNESS SERVICES, INC.’S
         MOTION TO REVEAL THE DEAL(S) BETWEEN PLAINTIFFS AND DOCTORS
                         ANGEL CARRASCO AND JORGE COLL

           Plaintiffs, State Farm Mutual Automobile Insurance Company and State Farm Fire and

  Casualty Company (collectively the “State Farm Plaintiffs”), hereby file this Response in

  opposition to the Motion to Reveal the Deal(s) (the “Motion”) filed by defendants Beatriz Muse,

  Lazaro Muse, Noel Santos (the “Muse Family”), and Medical Wellness Services, Inc. (“Medical

  Wellness”) (collectively the “Muse Defendants”) [ECF No. 188] and in support state:

   I.      INTRODUCTION & BACKGROUND

           In this action, the State Farm Plaintiffs sued three health care clinics, the three individuals

  who controlled those clinics’ operations, and the medical directors charged with supervising

  treatment performed at the clinics for their collective scheme to unlawfully obtain payment of
Case 1:18-cv-23125-RNS Document 227 Entered on FLSD Docket 11/21/2019 Page 2 of 8



  Personal Injury Protection (“PIP”) benefits of the State Farm Plaintiffs’ insureds. As part of this

  scheme, the Defendants collectively caused to be submitted thousands of insurance claims for

  services the Defendants represented were medically necessary and lawfully rendered when they

  were not. In particular, the treatment purportedly rendered at Defendants Health and Wellness

  Services, Inc. (“Health & Wellness”), Medical Wellness, and Pain Relief Clinic of Homestead,

  Corp. (“Pain Relief”) (collectively the “Muse Clinics”) was performed pursuant to a Predetermined

  Treatment Plan geared toward maximizing insurance payments at the expense of providing

  individualized care to the Muse Clinics’ patients.

          The Predetermined Treatment Plan was made possible by defendants Dr. Hugo Goldstraj,

  Dr. Manuel Franco, Dr. Angel Carrasco, Dr. Jorge Coll, Dr. Jesus Lorites and Dr. Jose Gomez-

  Cortes (the “Muse Medical Directors”) who failed to adequately supervise treatment performed at

  the Muse Clinics to ensure it was not fraudulent or unlawfully rendered, it was performed by

  appropriately licensed practitioners pursuant to valid prescriptions, and record keeping standards

  were properly followed. The overarching scheme alleged by the State Farm Plaintiffs was created

  by the Muse Family who were the owners, billers, landlords, and consultants to the Muse Clinics,

  who exercised complete control over those clinics’ operations and the unlawful conduct which

  took place at each one. As a result of the foregoing conduct, the State Farm Plaintiffs sued each

  of the Defendants for fraud, violations for Florida’s Unfair and Deceptive Trade Practices Act

  (“FDUTPA”), unjust enrichment and declaratory relief.

          Fact discovery in this case was closed on August 30, 2019. On September 24, 2019, the

  Muse Defendants filed a motion (the “First Motion)1 asking this Court to reopen fact discovery to




  1
   The full title of the Motion is: Defendants’ Motion for Order to Reopen Discovery for Limited
  Purpose of Deposing Two Witnesses/Co-Defendants Who Have Cut Deals with the Plaintiff Post

                                                   2
  #71526591_v9
Case 1:18-cv-23125-RNS Document 227 Entered on FLSD Docket 11/21/2019 Page 3 of 8



  allow them to take depositions they failed to take during the eleven months of discovery afforded

  by the Scheduling Order and Order of Referral to Mediation (“Scheduling Order”) [ECF No. 48].

  The State Farm Plaintiffs’ filed their response on September 30, 2019, see [ECF No. 150], and the

  Muse Defendants filed a reply in support of their First Motion on October 1, 2019, see [ECF No.

  151]. The First Motion remains pending. On October 10, 2019, the Muse Defendants’ filed their

  Supplemental Motion and argued the State Farm Plaintiffs waited until after the close of fact

  discovery to disclose the affidavits of Drs. Coll and Carrasco, which the Muse Defendants failed

  to raise in the First Motion. See [ECF No. 153]. This Supplemental Motion also remains pending.

          In essence, the Muse Defendants ask this Court re-open discovery to receive the documents

  surrounding any settlement agreements. Furthermore, the Muse Defendants’ Motion incorrectly

  states the State Farm Plaintiffs “settled with Drs. Angel Carrasco and Jorge Coll.” See the Motion

  at ¶1. The State Farm Plaintiffs reached a settlement agreement only with Dr. Jorge Coll, and

  pursuant to that agreement, dismissed him as a Defendant in this lawsuit.

   II.    ARGUMENT

          A.     DEFENDANTS’ MOTION FAILS TO CITE ANY RULE OR LAW THAT WOULD
                 ENTITLE THEM TO THE SETTLEMENT AGREEMENT AND RELATED
                 COMMUNICATIONS.

          On the surface, the Muse Defendants’ Motion appears to center around the State Farm

  Plaintiffs’ settlement agreement with other Defendants in this lawsuit and seeks the production of

  documents relating to said agreement. In particular, the Muse Defendants state: “we seek an order

  requiring full disclosure, not only of the settlement agreement, but all communications between

  counsel for these parties initiating settlement discussions and containing all offers and counter-




  Discovery-Cit Off [sic] and Who Were Not Deposed and Are Expected to Be Called to Testify at
  Trial [ECF No. 143].

                                                  3
  #71526591_v9
Case 1:18-cv-23125-RNS Document 227 Entered on FLSD Docket 11/21/2019 Page 4 of 8



  offers exchanged before the final settlement agreement was entered” See the Motion at ¶ 3. In fact,

  the Muse Defendants fail to cite any case law or rule that entitles them to receive the settlement

  agreement or communications from the State Farm Plaintiffs.

          The remainder of the Motion and incorporated memorandum of law, however, revisits a

  completely different—and fully briefed–issue, relating to the timing of the Affidavits of Drs.

  Carrasco and Coll, which the Muse Defendants contend will disrupt this Court’s scheduling order.

  See [ECF No. 143], Defendants’ Motion for Order to Reopen Discovery for Limited Purpose of

  Deposing Two Witnesses/Co-Defendants Who Have Cut Deals with the Plaintiff Post Discovery-

  Cit Off (sic) and Who Were Not Deposed and Are Expected to Be Called to Testify at Trial

  (“Motion for Order to Re-Open Discovery”).; [ECF No. 150], Plaintiffs’ Response to Defendants

  Motion for Order to Re-Open Discovery; [ECF No. 151], Defendants’ Reply to Plaintiffs’

  Response to Motion for Order to Re-open Discovery; [ECF No. 152], Defendants’ Supplement to

  Their Motion for Order to Re-open Discovery; [ECF No. 155], Plaintiffs’ Response to Defendants’

  Reply and Supplemental Motion for Order to Re-Open Discovery. The Muse Defendants’ motion

  focuses on their belief the State Farm Plaintiff’s “sandbagged” them regarding the possible affect

  the affidavits will have on the current trial date.

          As previously stated, the Muse Defendants’ argument is without merit. Rule 26 requires

  each party to disclose the name, address, and telephone number of each witness it expects to

  present, other than solely for impeachment. Fed. R. Civ. P. 26(a)(1) and 26(a)(3)(A). “Nothing

  in the text of Rules 26(a)(1) or 26(e) requires a party to disclose all the information that a witness

  may possess. Rather, 26(a)(1) only requires disclosure of the “subjects of” information known to

  a potential witness.” Brown v. Chertoff, 2009 WL 50163, at *6 (S.D. Ga. Jan. 7, 2009) aff'd sub

  nom. Brown v. Napolitano, 380 Fed. Appx. 832 (11th Cir. 2010). The State Farm Plaintiffs



                                                        4
  #71526591_v9
Case 1:18-cv-23125-RNS Document 227 Entered on FLSD Docket 11/21/2019 Page 5 of 8



  identified Drs. Carrasco and Coll in their Initial Disclosures as witnesses who have discoverable

  information concerning the operations, billing, and treatment performed by Medical Wellness.

  See Exhibit 1, Plaintiffs’ October 25, 2018 Initial Disclosures. Furthermore, on November 21,

  2018, these Defendants listed Drs. Coll and Carrasco as witnesses on their Initial Disclosure. See

  [ECF No. 56], Defendants’ Medical Wellness Services, Inc. and Noel Santos’ Initial Disclosure

  Statement. Thus, from as early as October 25, 2018, but certainly by November 21, 2018, the

  Muse Defendants knew of the Affiants and their specific knowledge of discoverable information.

  Nevertheless, the Muse Defendants strategically chose not to depose either Drs. Coll or Carrasco.

          B.     ANY SETTLEMENT BETWEEN           THE   STATE FARM PLAINTIFFS       AND   DR. COLL   IS
                 CONFIDENTIAL.

          The settlement between Dr. Coll and the State Farm Plaintiffs’ is confidential. The State

  Farm Plaintiffs are only permitted to disclose the terms if this Court requires them do to so. This

  is particularly true where counsel for Dr. Coll objected to the relief requested in the Muse

  Defendants’ Motion. See [ECF No. 188], Mot. to Reveal the Deal at 3-4 (Rule 7.1 certification

  reflects that counsel for Dr. Coll objected to the relief sought.) Absent an order from this Court,

  the State Farm Plaintiffs must abide by the terms of the agreement. Moreover, as set forth above,

  the Muse Defendants have asserted no law which requires this Court to order the State Farm

  Plaintiffs to make such disclosure. Unless and until such a showing is made, the State Farm

  Plaintiffs must maintain the confidentiality of their settlement with Dr. Coll.

          C.     THE COMMUNICATIONS SURROUNDING               THE   COLL SETTLEMENT ARE NOT
                 DISCOVERABLE.

          Courts have routinely held communications surrounding settlement agreements are not

  discoverable. See Silver Streak Trailer Company, LLC v. Thor Industries, Inc., No. 18-14126-CIV,

  2018 WL 8367073 (S.D. Fla. Nov. 15, 2018) (holding that production of documents reflecting

  settlement negotiations was not permissible because settlement negotiations are not relevant to a

                                                   5
  #71526591_v9
Case 1:18-cv-23125-RNS Document 227 Entered on FLSD Docket 11/21/2019 Page 6 of 8



  claim or defense); Finnerty v. Stiefel Laboratories, Inc., No. 09-21871-CV, 2011 WL 5842799, at

  *5 (S.D. Fla. Nov. 21, 2011) (holding that communications reflected compromise negotiations to

  reach a settlement, thereby deeming them inadmissible under F.R.E. 408). See also White v.

  Kenneth Warren & Son, Ltd., 203 F.R.D. 364, 368 - 69 (N.D. Ill. 2001). (“This court will not

  require [plaintiffs] to provide any correspondence or documentation relating to the settlement

  negotiations. The negotiations themselves do not impact the scope of liability and have no

  probative value. The settlement agreement, if any, is the culmination of the negotiations and any

  positions taken by the parties prior to any final agreement are insignificant.” The court further

  reasoned if the documents and communications relating to the negotiations were subject to

  disclosure, this would undermine the important policy of promoting settlement. ); Heartland

  Surgical Specialty Hosp., LLC v. Midwest Div. Inc., No. 05-2164, 2007 WL 1246216 (D. Kan.

  2007) (holding that discussions and negotiations behind settlement agreement were not

  discoverable because such communications were irrelevant to the ongoing litigation).

          The Southern District addressed precisely this issue in Silver Streak Trailer Company, LLC

  v. Thor Industries, Inc., No. 18-14126-CIV, 2018 WL 8367073 (S.D. Fla. Nov. 15, 2018). In Silver

  Streak, defendant sought an order compelling production of documents that encompass all

  communications relating to the settlement. The court denied the motion as to such

  communications, holding that discussions held to reach settlement are not relevant to claims or

  defenses. Id. at *7. Similarly here, the Muse Defendants seek an order requiring the full disclosure

  of “all communications between counsel for these parties initiating settlement discussions and

  containing all offers and counter-offers exchanged.” See the Motion at ¶ 3. Applying the Silver

  Streak analysis, the settlement communications between counsel for the State Farm Plaintiffs and

  the settled party, Dr. Coll, have no relevance to the ongoing litigation and to order the production



                                                   6
  #71526591_v9
Case 1:18-cv-23125-RNS Document 227 Entered on FLSD Docket 11/21/2019 Page 7 of 8



  of same, could have far negative implications for other potential settlements. As such, this Court

  should deny the Muse Defendants’ request for an order compelling the production of settlement

  communications between the State Farm Plaintiffs and Dr. Coll.

   III.   CONCLUSION

          For the foregoing reasons stated herein, the Muse Defendants’ Motion to reveal the deal
  should be denied.

  DATED: November 21, 2019                             By: /s/ David Spector, Esq.

                                                         DAVID SPECTOR (FBN: 086540)
                                                         david.spector@hklaw.com
                                                         CAITLIN SALADRIGAS (FBN: 095728)
                                                         caitlin.saladrigas@hklaw.com
                                                         HOLLAND & KNIGHT LLP
                                                         222 Lakeview Avenue, Suite 1000
                                                         West Palm Beach, FL 33401
                                                         Telephone: (561) 833-2000
                                                         Facsimile: (561) 650-8399
                                                         Attorneys for the State Farm Plaintiffs




                                  CERTIFICATE OF SERVICE

          I hereby certify that on November 21, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record identified in the list below via transmission of Notices of

  Electronic Filing generated by CM/ECF and served on all other parties via U.S. Mail.


                                                       /s/ David Spector, Esq.
                                                       David Spector, Esq. (FBN: 086540)




                                                   7
  #71526591_v9
Case 1:18-cv-23125-RNS Document 227 Entered on FLSD Docket 11/21/2019 Page 8 of 8



                                           SERVICE LIST

   Christian Carrazana, Esq.                      Louis V. Martinez, Esq.
   CHRISTIAN CARRAZANA, P.A.                      DIAZ, REUS & TARG LLP
   P.O. Box 900520                                3400 Miami Tower
   Homestead, FL 33030                            100 SE 2nd Street
   Telephone: (786) 226-8205                      Miami, FL 33131
   Email: christian@carrazana-legal.com           Telephone: (305) 375-9220
   Attorney for Defendant Pain Relief Clinic of   Facsimile: (305) 375-8050
   Homestead, Corp.                               Email: lvmartinez@aol.com
   Served via email                               Attorneys for Defendant Health & Wellness
                                                  Services Inc.
                                                  Served via email
   Karen B. Parker, Esq.
   KAREN B. PARKER, P.A
   2550 S. Bayshore Drive, Suite 102              Jose Gomez-Cortes, MD
   Coconut Grove, FL 33133                        1840 West 49th Street, Suite 305
   Telephone: (305) 343-8339                      Hialeah, FL 33012
   Email: kparker@kbparkerlaw.com
          kbparkerlaw@gmail.com                       - AND -
          parkerlawasst@gmail.com                 3400 SW 130th Avenue
   Attorneys for Defendant Jesus Lorites          Miami, FL 33175
   Served via email                               In Pro Se
                                                  Served via U.S. Mail
   Richard J. Diaz, Esq.
   Attorney at Law                                Hugo Goldstraj
   3127 Ponce De Leon Boulevard                   3029 NE 188th Street, Apt. 305
   Coral Gables, FL 33134                         Aventura, FL 33180
   Telephone: (305) 444-7181                      In Pro Se
   Facsimile: (305) 444-8178                      Served via U.S. Mail
   Email: rick@rjdpa.com
   Attorneys for Defendants Medical Wellness
   Services, Inc., Beatriz Muse, Lazaro Muse,
   and Noel Santos
   Served via email




                                                  8
  #71526591_v9
